Exhibit 10.12

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salaries

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation’s (the “Company”) Chief Executive Officer, the Chief Financial
Officer and the other three highest compensated Executive Officers, as defined
in the Company’s Proxy Statement for the 2013 Annual Meeting of Shareholders
(collectively the “Named Executive Officers”). These salaries may be changed at
any time at the discretion of the Compensation Committee and/or Board of
Directors of the Company. These salaries do not include short-term and long-term
incentive compensation amounts, the Company’s contributions to defined
contribution plans and the Company’s contributions to other employee benefit
programs on behalf of these individuals.

 

Named Executive Officer    Annualized Salary

Peter H. Heckman

    President and Chief Executive Officer

   $700,000.00

Dwayne D. Hallman

    Executive Vice President and Chief Financial Officer

   $400,008.00

Stephen P. Cardinal

    Executive Vice President and Chief Marketing Officer

   $412,008.00

Thomas C. Wilkinson

    Executive Vice President, Property & Casualty

   $338,004.00

Matthew P. Sharpe

    Executive Vice President, Annuity & Life

   $325,008.00

Last revision date: April 1, 2013